Title: C. W. F. Dumas to Benjamin Franklin: A Translation, 18 December 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Gentlemen
       The Hague, 18 December 1778
      
      I have seen our friend. There are two committees: one to work on the new British complaints; the other on the response to be given to the French Ambassador’s mémoire, of which I sent you a copy. We will not know the result until next week.
      
      The protest published by Amsterdam against the resolution of the 18th was sent to me so that I might send a copy to Congress. This important document is 20 pages in folio. I will thus have much work to do, first translating it and then having it copied in duplicate and triplicate &c.
      If a satisfactory response is not made to France, Amsterdam will protest again.
      
      
       19 December, in the morning
      
      We were told that the Admiralty would not give its preliminary advisory regarding the resolution until next week, but measures were secretly taken to issue one this morning that promises fine things to France without, in the meantime, changing anything regarding the refusal of convoys for naval stores. Early this morning the Ambassador, having heard of it, visited the Grand Pensionary, before he left for the Assembly, to deliver a note so strong that I do not think that it will be possible to avoid giving a precise yes or no answer, which will either maintain or destroy the commerce of the seven provinces with France.
      
      
       19 December, in the evening
      
      Despite the Ambassador’s note, the English party has prevailed in the Assembly, and all but Amsterdam have adopted by a plurality the Admiralty’s position. Thereupon Amsterdam delivered its protest which, after confirming her previous protests, especially against the resolution of 18 November, declared that she considers herself not responsible for and thus free from all the unfavorable consequences for the Republic that might result from the unsatisfactory answer to be given to France. Our friend made me read this protest which is as short and moderate in form as it is strong in content.
      
      
       22 December
      
      I have been permitted to make a copy of both the resolution and the protest. On good authority I have been assured that a letter from Count Walderen has arrived which indicates that the Court of London is no longer content with the resolution taken by this state on 18 November. Thus have those who were so eager to spare the said Court been badly paid for their complaisance. Will they not finally open their eyes? That I do not know. What is certain is that the resolution taken by a plurality of the States of Holland on the 19th of this month has not yet been brought before the States General. The Assembly of Holland, which was to separate this week, has been adjourned to next Tuesday. The delegates of the towns will leave Thursday. Are they going to seek new instructions for another response that the French ambassador can receive? It is possible. Only the Amsterdam delegates remain, for they do not need ad referendum—stat sententia civitatis.
      
      
       24 December
      
      The letter from the Envoy, Count Welderen, contains the order of the British Court, given him by Suffolk, by which the Royal Navy and British privateers are authorized to seize all neutral vessels carrying mu­nitions for land or naval forces, that is to say masts, &c., to France. This ruling is directly contrary to the resolution of 18 November, in which the States refused to call into question this article guaranteed them by their treaties.
      Until I can give you, gentlemen, the outcome of all this, I think that I should inform you of a curious letter that I received and my reply. The writer, a lawyer and brother of the State Council’s fiscal agent, came by coach to deliver it, together with a package and a visiting card. Among some legal documents, gentlemen, was a copy of a letter written to you, last year and your reply regarding a Dutch vessel from Rotterdam, captured at sea, taken into Charleston, and there declared good prize.
      As a result, I went to see him and was told that he was one of those interested in the vessel, having invested 10,000 florins, etc. Finally, he said to me: But sir, you have nevertheless been entrusted with some business matters by the States or, at least, they have passed through your hands. I have positive assurances of it. I replied: if that was so, I would be very indiscreet to admit it. But, sir, please believe my letter; make whatever use of it you please; show it to the Grand Pensionary or anyone else, who will tell you far better than I what you wish to learn.
      The Grand Facteur, to whom I told all this, fully approved.
      
      
       28 December
      
      I carried this letter with me to Amsterdam, where certain persons had invited me to confer with them on some undertakings which could be very beneficial to America. I will make the necessary moves to bring this matter to fruition before speaking to you about it. Tomorrow I leave for The Hague, whence I will inform you as to what will have been resolved regarding the answer to be given the French Court. I am, with very great respect, gentlemen, your very humble and very obedient servant
      
       Dumas
      
     